DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “wherein the neural network model was trained with a pair of pristine images and corrupted images”. It is not clear to the office how a network can be trained using only a pair of images. Based on the nature of neural network, to create a trained model a plurality of training sample is needed while the claim conveys that a single pair of images is used to train the neural network.
Claim 9 and 14 contain similar limitation as claim 1 and are therefore rejected on the same ground as claim 1.
Claims 2-8, 10-13, and 15-20 depend to either claims 1, 9 or 14 and are therefore rejected on the same ground.
Claim 1 recites in part “wherein the neural network model was trained with a pair of pristine images and corrupted images”. It is not clear to the office what applicant means by “ a pair of pristine images and corrupted images” since a pair means two. However, pristine and corrupted images are plural meaning they contain more than one image which would indicate that the images don’t form just one pair. Appropriate correction and/or explanation are respectfully requested
Claim 9 and 14 contain similar limitation as claim 1 and are therefore rejected on the same ground as claim 1.
Claims 2-8, 10-13, and 15-20 depend to either claims 1, 9 or 14 and are therefore rejected on the same ground.
Claim 1 recites in part “wherein the corrupted images are based on partial k-space data from partial k-spaces truncated in one or more partial sampling patterns at the k-space locations corresponding to the high spatial frequencies, the one or more partial sampling patterns including an asymmetrical truncation in at least one k-space dimension, the pristine images are based on full k-space data corresponding to the partial k-space data of the corrupted images, and target output images of the neural network model are the pristine images”. However, it is not clear how the network is trained since the k-space and or information regarding the k-space are not inputted into the neural network according to claim 1. Neither the k-space for the training or the k-space for the crude image is inputted into the neural network. As a result, the network can be trained using any k-space reconstructed images and can correct any reconstructed crude images? According to applicant disclosure as originally filed teaches “to train the neural network model shown in FIG. 3A, asymmetrical partial k-space data in the same dimension of various partial sampling factors or corrupted images based on such partial k-space data are provided as inputs” [0042], [0047].  Based on applicant disclosure, it is clear that the neural network cannot be properly trained without providing the k-space data as input. Also, the neural network needs the k-space data in order to properly analyze the crude image.
While applicant discloses using a neural network to perform analysis on crude image, the applicant fails to disclose what kind or analysis is performed by the neural network and how it performs it. The claim as stated only claiming the result without providing proper step or structure to arrive at the result.
Claim 9 and 14 contain similar limitation as claim 1 and are therefore rejected on the same ground as claim 1.
Claims 2-8, 10-13, and 15-20 depend to either claims 1, 9 or 14 and are therefore rejected on the same ground.

Claim 2 recites in part “wherein the pristine images further comprise residual images”. It is not clear to the office how an image that is supposed to be pristine further comprise residual image. According to applicant a residual image is “is an image of asymmetrical truncation artifacts of the corrupted image. Based on applicant disclosure both the corrupted image that is use as input and the pristine image are corrupted by artifact. In this the “pristine” image is “not pristine” but may contains less artifact than the corrupted image. it is unclear in which sense one could consider that the pristine images defined in claim 1 as being "based on full k-space data
corresponding to the partial k-space data of the corrupted images" would further comprise residual images, since residual images cannot be considered as pristine images.
 	given the definitions of the residual and ground truth images, it would appear that the difference between the pristine images defined in claim 1 and the ground truth images is that, somehow, truncation artifacts are removed from the full k-space data corresponding to the partial k-space data of the corrupted images, thereby defining that the pristine images of claim 1 are based on the full k-space data corresponding to the partial k-space data of the corrupted images with truncation artifacts.
Regarding claim 3:
Claim 3 recites in part "the increased high spatial frequency data in the derived improved image include high spatial frequency data of spatial frequencies higher than spatial frequencies of the partial k-space data". The claim is not clear since, strictly speaking, the underlined passage does not appear to limit the scope of the claim in any meaningful manner, since one can always
identify spatial frequencies of the partial k-space data for which the passage recited above would be true.
Regarding claim 6:
Said claim merely defines that the neural network takes the conjugate reflection image of the crude image as a further input without defining what the neural network is supposed to do with said conjugate reflection image, whether said neural network needs to be further trained using two inputs instead of only one, and what it may change in terms of its output(s). Therefore, some essential features appear to be missing and/or it is completely unclear what technical effect is to be expected from the present features defined in claim 6.
Regarding claim 7:
It is unclear to which ''partial k-space data" reference is made, since claim 1 define partial k-space data for the crude image and for the corrupted images (note how in comparison claims 4 and 5 clearly refer to this specific partial k-space data).
It is unclear what technical effect is to be expected from the present features defined in claim 7, since no link has been established for the acquisition of the crude image and the corrupted images used for the training of the neural network and the neural network takes the crude image as an input and not the partial k-space data said crude image is based on, such that how it is acquired appears not to have any direct effect on the neural network.
Prior arts cited in this office action:
Muckley et al. (Training a Neural Network for Gibbs and Noise Removal in Diffusion MRI”, May 2015, hereinafter “Muckley”)
Xu et al. (“Partial Fourier Imaging in Multi-Dimensions: A Means to Save a Full Factor of Two in Time”, Jan 2001, hereinafter “Xu”)
Jun et al. (CN 207051471 U, hereinafter “Jun”)
Heinrich (DE 10015068 A1, hereinafter “Heinrich”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 9-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Muckley et al. (Training a Neural Network for Gibbs and Noise Removal in Diffusion MRI”, May 2015, hereinafter “Muckley”) in view of Xu et al. (“Partial Fourier Imaging in Multi-Dimensions: A Means to Save a Full Factor of Two in Time”, Jan 2001, hereinafter “Xu”).
Regarding claims 1 and 14:
Muckley teaches a computer-implemented method of removing truncation artifacts in magnetic resonance (MR) images (the "neural network-based method" disclosed in D1, which uses a "convolutional neural network (CNN)" which is shown to be "able to reduce artifacts in partial Fourier acquisitions", as disclosed in the abstract; see also the paragraph bridging pages 2 and 3), comprising:
receiving a crude image that is based on partial k-space data from a partial k- space  truncated in at least one k-space dimension at k-space locations corresponding to high spatial frequencies (section 2.3.2 discloses the use of "partial Fourier acquisitions" and figures 8-10 illustrates "raw" images which are the crude images defined in claim 1, with different partial Fourier (PF) factors, whereby said PF factor reflects on the truncation in k-space);
analyzing the crude image using a neural network model, wherein the neural network model was trained with a pair of pristine images and corrupted images, wherein the corrupted images are based on partial k-space data from partial k-spaces truncated in one or more partial sampling patterns at the k-space locations corresponding to the high spatial frequencies, the one or more partial sampling patterns including a truncation in at least one k-space dimension, the pristine images are based on full k-space data corresponding to the partial k-space data of the corrupted images, and target output images of the neural network model are the pristine images (section 2.2 discloses the training of the CNN used for analyzing the raw images "by simulating MRI acquisitions on photographs from the lmageNet data base [25], using resized, noise-free versions of the original photographs as target images"; Muckley section 2.2.1 discloses the simulation of pairs of pristine and corrupted images, and Muckley section 2.2.2 that "Each model was trained independently on each partial Fourier factor");
deriving an improved image of the crude image based on the analysis, wherein the derived improved image includes reduced truncation artifacts and increased high spatial frequency data, compared to the crude image (Muckley section 2.2.3 discloses that the "Complex-input CNN (CCNN) [ ... ] attempts to restore the missing partial Fourier information" from the raw images);  and
outputting the improved image (Muckley  figures 8-10).
Muckley fails to explicitly teach wherein including an asymmetrical truncation in at least one k-space dimension.
However, Xu, in the same line of endeavor, teaches using a method where partial asymmetric k-space for reconstruction MR images is used (Xu page 628 right column first paragraph).
Therefore, taking the teachings of Muckley and Xu as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use one or more partial sampling that includes an asymmetrical truncation in at least one k-space dimension, in order to constraint the data k-space and to reduce to reduce coronary artery breathold imaging times and or to improve reconstruction.
Regarding claims 2 and 15:
Muckley in view of Xu teaches wherein the pristine images further comprise residual images, the residual images comprise difference images between the corrupted images and ground truth images of the corrupted images, and the ground truth images are based on the full k-space data corresponding to the partial k-space data of the corrupted images with the truncation artifacts removed (Muckley page 14 first paragraph; Xu page 631 where difference between the original image and the reconstructed image is taken and the result is the artifact or error). 
Regarding claims 3 and 16:
Muckley in view of Xu teaches wherein the partial k-space data of the corrupted images include k-space data from a partial k-space that is symmetrically truncated in at least one k-space dimension, wherein the increased high spatial frequency data in the derived improved image include high spatial frequency data of spatial frequencies higher than spatial frequencies of the partial k-space data (Muckley page 4 section 2.1 Model Architecture and page 5 section 2.21 Simulation).
Regarding claims 4 and 17:
Muckley in view of Xu teaches wherein the partial k-space data of the corrupted images include k-space data from a partial k-space that is asymmetrically truncated in more than one k-space dimension (Abstract, Xu page 629 left column, page 634 Discussion section, fig. 1).
Regarding claims 6 and 19:
Muckley in view of Xu teaches wherein analyzing the crude image further comprises analyzing the crude image and a conjugate reflection image of the crude image, wherein the neural network model takes both the crude image and the conjugate reflection image as inputs (Xu page 628 section. materials and Methods first paragraph).
Regarding claim 9:
Muckley teaches a computer-implemented method of removing truncation artifacts in magnetic resonance (MR) images (the "neural network-based method" disclosed in D1, which uses a "convolutional neural network (CNN)" which is shown to be "able to reduce artifacts in partial Fourier acquisitions", as disclosed in the abstract; see also the paragraph bridging pages 2 and 3), comprising:
receiving a pair of pristine images and corrupted images, wherein the corrupted images are based on partial k-space data from partial k-spaces truncated in one or more partial sampling patterns at k-space locations corresponding to high spatial frequencies, the one or more partial sampling patterns including a truncation in at least one k-space dimension, the pristine images are based on full k-space data corresponding to the partial k-space data of the corrupted images (section 2.3.2 discloses the use of "partial Fourier acquisitions" and figures 8-10 illustrates "raw" images which are the crude images defined in claim 1, with different partial Fourier (PF) factors, whereby said PF factor reflects on the truncation in k-space); and
training a neural network model using the pair of the pristine images and the corrupted images by:
inputting the corrupted images to the neural network model (Jun section 2.2, herein the images with the artifact/noise or corrupted are inputted into the neural network);
setting the pristine images as target outputs of the neural network model:
analyzing the corrupted images using the neural network model (section 2.2 discloses the training of the CNN used for analyzing the raw images "by simulating MRI acquisitions on photographs from the lmageNet data base [25], using resized, noise-free versions of the original photographs as target images"; section 2.2.1 discloses the simulation of pairs of pristine and corrupted images, and section 2.2.2 that "Each model was trained independently on each partial Fourier factor");
comparing outputs of the neural network model with the target outputs; and
adjusting the neural network model based on the comparison, wherein the trained neural network model is configured to reduce truncation artifacts in the corrupted images and increase high spatial frequency data in the corrupted images (Section 2.2, 2.2.1 and 2.2.2, where the training would require comparing the obtained image with the target in order to adjust the neural network parameters. That is what it means to train the neural network).
Muckley fails to explicitly teach wherein including an asymmetrical truncation in at least one k-space dimension.
However, Xu, in the same line of endeavor, teaches using a method where partial asymmetric k-space for reconstruction MR images is used (Xu page 628 right column first paragraph).
Therefore, taking the teachings of Muckley and Xu as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use one or more partial sampling that includes an asymmetrical truncation in at least one k-space dimension, in order to constraint the data k-space and to reduce to reduce coronary artery breathold imaging times and or to improve reconstruction
Regarding claim 10:
Muckley in view of Xu teaches wherein the pristine images further comprise residual images, the residual images comprise difference images between the corrupted images and ground truth images of the corrupted images, and the ground truth images are based on the full k-space data corresponding to the partial k-space data of the corrupted images with the truncation artifacts removed (Muckley page 14 first paragraph; Xu page 631 where difference between the original image and the reconstructed image is taken and the result is the artifact or error). 

Regarding claim 11:
wherein the partial k-space data of the corrupted images include k-space data from a partial k-space that is symmetrically truncated in at least one k-space dimension, wherein the increased high spatial frequency data in the derived improved image include high spatial frequency data of spatial frequencies higher than spatial frequencies of the partial k-space data (Muckley page 4 section 2.1 Model Architecture and page 5 section 2.21 Simulation).

Regarding claim 12:
wherein the partial k-space data of the corrupted images include k-space data from a partial k-space that is asymmetrically truncated in more than one k-space dimension (Abstract, Xu page 629 left column, page 634 Discussion section, fig. 1).
Claims 5, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Muckley et al. (Training a Neural Network for Gibbs and Noise Removal in Diffusion MRI”, May 2015, hereinafter “Muckley”) in view of Xu et al. (“Partial Fourier Imaging in Multi-Dimensions: A Means to Save a Full Factor of Two in Time”, Jan 2001, hereinafter “Xu”) and in view of Heinrich (DE 10015068 A1, hereinafter “Heinrich”)
Regarding claims 5 and 18:
Muckley in view of Xu teaches  all the limitation of this claim except wherein the partial k-space data of the corrupted images include a first set of k-space data and a second set of k-space data, wherein the second set of k-space data are conjugate reflections of the first set of k-space data. 
However, Heinrich teaches wherein the k-space is preferably systematically or run through columns so that at least half of the k-space is detected and the missing k-space by conjugate complex Reflection could be obtained (Heinrich [0067]).
Therefore, taking the teachings of Muckley, Xu and Heinrich as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective date of the application to obtain a second set of set of k-space data are conjugate reflections of the first set of k-space data, since it is a well-known technique to facilitate the reconstruction or real object.

Regarding clam 13:
Muckley in view of Xu and in view of Heinrich teaches wherein the partial k-space data of the corrupted images includes a first set of k-space data and a second set of k-space data, wherein the second set of k-space data are conjugate reflections of the first set of k-space data (Heinrich [0067]).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muckley et al. (Training a Neural Network for Gibbs and Noise Removal in Diffusion MRI”, May 2015, hereinafter “Muckley”) in view of Xu et al. (“Partial Fourier Imaging in Multi-Dimensions: A Means to Save a Full Factor of Two in Time”, Jan 2001, hereinafter “Xu”) and in view of Jun et al. (CN 207051471 U, hereinafter “Jun”).

Regarding claims 7, 8 and 20:
Muckley in view of Jun teaches all the limitations of this claim except wherein the partial k-space data was acquired by a multi-acquisition pulse sequence, and the partial k-space data of each acquisition include partial k-space data from a partial k-space truncated in a complementary partial sampling pattern.
However, Jun teaches in the parallel MRI of the array of receiver coils with different sensitivity is used to receive parallel signal, which is good for combining the obtained signals to reconstruct a complete image. there are several parallel MRI methods, comprising SMASH (space harmonic parallel acquisition) and SENSE (sensitivity encoding). for performing straight path in the k-space of the pulse sequence, the techniques reduce the number of phase encoding steps in order to reduce imaging time.
Therefore, taking the teachings of Muckley, Xu and Jun as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application, to use pulse sequences to acquire the partial k-space data that includes partial k-space data from a partial k-space truncated in a complementary partial sampling pattern, in order to reduce the number of phase encoding steps in order to reduce imaging time (Jun [0056]-[0057]).
Regarding claim 8:
Muckley in view of Xu and in view of Jun teaches wherein partial k-space data is acquired by a multi- channel radio-frequency (RF) coil, the method comprising:
for each channel, receiving a crude image that is based on the partial k-space data acquired by the channel;
analyzing the crude image using the neural network model; and
deriving an improved image of the crude image based on the analysis; and
combining improved images of at least two channels into a combined image (Jun [0056]-[0057]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 4, 2022